DETAILED ACTION
Claims 21 – 36 are pending in the present application.
Claims 29 – 36 are withdrawn herein (see election section below).
Claims 21 – 28 are examined herein on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 15/055631, and were both filed on 05/05/2016.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-28) in the reply filed on 3/22/2021 is acknowledged.
Claims 29-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US 20130060499) in view of Maekawa et al. (US 20030072117; hereinafter Maekawa).

Regarding claim 21, Yoshimura teaches a driving method for a power semiconductor device in which a switching element (at least SWU; see also SWD; see fig. 1; see [0114]) and a temperature detection diode are built (at least DU2 and DD2; [0117]; see also abstract and [0079]), comprising: 
(a) a step of preparing an electronics device in which temperature characteristic data of the temperature detection diode is stored ([0086]; [0078]; abstract; see fig. 2B); 
(b) a step of driving the switching element (generating SU4 via at least element 7; see [0120]; see also 8; see fig. 1); 

(d) a step of detecting a temperature of the power semiconductor device (S14/S15; see fig. 8) on the basis of the temperature information and the temperature characteristic data (fig. 8; [0166]; see fig. 2B); and 
(e) a step of stopping or suppressing driving of the switching element when the temperature detected in step (d) exceeds a predetermined temperature ([0120-122] teaches that overheat signal SU6 is used to control the IGBT/switch/SWU; see also [0117] and [0114] teaching that control includes passing or interrupting current to the load by controlling the switch), 
wherein the temperature characteristic data includes, a temperature (Tc) of a first temperature environment (at least the chip; see [0117]; [0147]) and voltage information of the temperature detection diode (VF; see [0117]; [0140]; [0146-147]) in the first temperature environment ([0147]).
Yoshimura does not directly and specifically state that the temperature characteristic data includes a temperature coefficient (however do see [0043] teaching that temperature coefficients of diodes are known to be useful in the art).
However, Maekawa teaches using a data on temperature coefficient for drift compensation in temperature measurements (see at least [0090]; see also).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method for a power semiconductor of Yoshimura with the specific knowledge of using the data for temperature sensing coefficient-operated for the temperature drift correction of Maekawa. This is because such data allows for 

Regarding claim 22, Yoshimura teaches that the temperature characteristic data is calculated on the basis of the temperature and voltage information obtained by: (a1) detecting the temperature of the first temperature environment (Tc at the first of plural times [0080]; see [0117]; [0147]); (a2) detecting the voltage information of the temperature detection diode in the first temperature environment (VF at the first of plural times [0080]; see [0117]; [0140]; [0146-147]); (a3) detecting a temperature of a second temperature environment (Tc at a second of plural times [0080]; see [0117]; [0147]); and (a4) detecting the voltage information of the temperature detection diode in the second temperature environment (VF at a second of plural times [0080]; see [0117]; [0140]; [0146-147]).

Regarding claim 23, Yoshimura teaches that the temperature characteristic data is obtained by: (a1) detecting the temperature of the first temperature environment (Tc at least at the first of plural times [0080]; see [0117]; [0147]); (a2) detecting the voltage information of the temperature detection diode in the first temperature environment (VF at least at the first of plural times [0080]; see [0117]; [0140]; [0146-147]); (a3) recognizing identification information of the power semiconductor device from the power semiconductor device (at least the information regarding the which of chip temperature detecting circuit’s 13 and 14’s output is received; see fig. 1 in view of fig. 3); and (a4) acquiring the temperature characteristic data corresponding to the identification information from an external storage (at least the calibration data from memory 106; see fig. 3; [0135]).


Regarding claim 27, Yoshimura teaches that the temperature characteristic data is obtained by: (a1) detecting the temperature of the first temperature environment (Tc at least at the first of plural times [0080]; see [0117]; [0147]); (a2) detecting the voltage information of the temperature detection diode in the first temperature environment (VF at least at the first of plural times [0080]; see [0117]; [0140]; [0146-147]); and (a3) acquiring the temperature characteristic data of the temperature detection diode from the power semiconductor device (see figs. 1 and 3 showing the flow of the data from the power semiconductor device).

Allowable Subject Matter
Claims 24-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior art of record Yoshimura (US 20130060499) and Maekawa et al. (US 20030072117), fail to specifically teach the invention as claimed. The specific limitations of claims 21, 23 (in the instances of claims 24-26) and 27 (in the instance of claim 28) when combined with the limitations regarding information obtained in wafer testing also in claims 24-26 and 28 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 24-26 and 28. The examiner cannot find specific teaching of the invention, nor reasons within the cited art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855